BLAKE, District Judge,
dissenting in part:
The majority has concluded that the warrantless testing of urine for evidence of cocaine use which resulted in the arrest of nine of the 10 plaintiffs in this case constituted a reasonable search under the “special needs” exception to the warrant requirement of the Fourth Amendment. On this point, respectfully, I dissent. Furthermore, I disagree with the majority’s conclusion that as to the Title VI claim the appellants failed to demonstrate the existence of a less discriminatory alternative policy. Accordingly, I would reverse the district court’s decisions concerning the appellants’ Fourth Amendment and Title VI claims and remand for consideration of appropriate relief.
I.
Some additional factual background is necessary to explain my position on the Fourth Amendment issue. Preliminarily, assuming that concern for the health of fetuses being carried by pregnant women using crack cocaine was a motivating force in the development of the MUSC policy, it nevertheless is clear from the record that an initial and continuing focus of the policy was on the arrest and prosecution of drug-abusing mothers, either before or after they had given birth to the children presumably affected by the cocaine use.1 The prosecutorial purpose of the policy and the substantial involvement of law enforcement officials from the very beginning of its implementation are both illustrated by a letter sent by MUSC General Counsel Joseph C. Good to Charles Condon, Charleston City Solicitor, on August 23, 1989. In the letter, Mr. Good wrote:
I read with great interest in Saturday’s newspaper accounts of our good friend, the Solicitor for the Thirteenth Judicial Circuit, prosecuting mothers who gave birth to children who tested positive for drugs....
Please advise us if your office is anticipating future criminal action and what if anything our Medical Center needs to do to assist you in this matter.
(J.A. Vol. Ill at 2052.) In addition, operational guidelines issued by Captain Roberts of the Charleston police force on October 12, 1989, with copies to Solicitor Condon and to MUSC nurse Shirley Brown (one of the instigators of the MUSC program), refer to the positive drug tests as “probable cause” for arrest of the mother, on charges of possession only if the pregnancy is 27 weeks or less, and on charges of both possession and distribution to persons under 18 if the pregnancy is 28 weeks or more. (J.A. Vol. Ill at 1412-1414.)2 Further, a letter from Mr. Good to a Senior Assistant Attorney General on December 19, 1989, explaining the MUSC program, states that it was developed by MUSC “[a]t the suggestion of law enforcement and the solicitor’s office. ...” (J.A. Vol. Ill at 1457.) These are merely a few examples of the evidence in the record that supports a finding of both prosecutorial intent on the part of MUSC and substantial involvement of law enforcement officials in developing the program.
Following is a short summary of the circumstances under which the plaintiffs in this case were tested and arrested:
*485Sandra Powell, African-American, received prenatal care at MUSC from the end of her first trimester. (J.A. Vol. I at 322.) In October 1989, she delivered her child at MUSC and tested positive for cocaine. (J.A. Vol. Ill at 1842-44, 1853.) She was arrested at the hospital the following day. (J.A. Vol. Ill at 1844, 1852.)
Lori Griffin, African-American, received prenatal care at MUSC beginning in July 1989.(J.A. Vol. Ill at 1563.) She was admitted to the hospital on October 7, 1989, with contractions. (J.A. Vol. Ill at 1560.) She tested positive for cocaine. (J.A. Vol. Ill at 1559.) She was arrested and taken to the county jail. (J.A. Vol. Ill at 1560, 1563.) She was returned to MUSC from jail on October 25, 1989, to deliver her child.
Ellen Knight, African-American, received prenatal care at MUSC prior to the fall of 1989. (J.A. Vol. I at 293.) She arrived at the hospital on November 6, 1989, in labor. (J.A. Vol. Ill at 1698.) Although her cocaine test was negative, her child tested positive at birth. (J.A. Vol. Ill at 1705, 1707.) She was arrested at the hospital on November 8,1989.
Laverne Singleton, African-American, delivered her child on November 9, 1989, in the ambulance on the way to MUSC. (J.A. at I 225; Vol. Ill at 1859,1865.) She tested positive for cocaine at the time of admission. (J.A. Vol. Ill at 1859-60.) She was arrested at the hospital the next morning. (Id.)
Paula Hale, African-American, first arrived at MUSC in December 1990 in labor. (J.A. Vol. Ill at 1581-83.) She tested positive for cocaine at delivery and was referred to substance abuse counseling. (Id.) She was arrested in March 1991 after failing to complete the drug treatment program. (J.A. Vol. Ill at 1585-86.)
Pamela Pear, African-American, arrived at MUSC in July 1990 with pre-term labor symptoms. (J.A. Vol. Ill at 1817.) She tested positive for cocaine during that visit. (Id.) She was referred to substance abuse counseling. (J.A. Vol. Ill at 1736.) In August 1990, she was again admitted to MUSC for pre-term labor and tested positive for cocaine. (J.A. Vol. Ill at 1757.) She was arrested at the hospital and was released on bond the same day. She delivered her child at MUSC in September 1990. (J.A. Vol. Ill at 1765.)
Theresa Joseph, who was multi-racial,3 was first seen at MUSC on June 5, 1991, for a non-pregnancy related matter. (J.A. Vol. Ill at 1599.) She tested positive for cocaine at that time and was referred to the obstetrical clinic. (J.A. Vol. Ill at 1601-02.) She was admitted to the hospital again, for the same non-pregnancy complaint, on June 13, 1991. She again tested positive for cocaine and was referred to substance abuse counseling. (J.A. Vol. Ill at 1612, 1626.) She failed to complete the substance abuse program in July 1991. (J.A. Vol. Ill at 1656, 1682.) She was seen again in September 1991 and once more tested positive for cocaine. (J.A. Vol. I at 515; Vol. Ill at 1628-29.) Finally, she arrived at MUSC in October 1991 in labor and tested positive for cocaine. (J.A. Vol. Ill at 1632, 1634.) Her child was born on October 18, 1991, and Ms. Joseph was arrested at -the hospital. (Id.)
Crystal Ferguson, African-American, tested positive for cocaine during a prenatal visit to MUSC in June 1991. (J.A. Vol. Ill at 1530.) She agreed to attend substance abuse counseling. (J.A. Vol. Ill at 1537.) On August 4, 1991, she delivered her child at MUSC. She tested positive for cocaine at that time. (J.A. Vol. Ill at 1533.) She was arrested on August 7, 1991, for failing to comply with the drug treatment program. (J.A. Vol. Ill at 1541.)
Patricia Williams, African-American, received prenatal care at MUSC beginning *486in January 1992. (J.A. Vol. Ill at 1910.) She tested positive for cocaine at the time of her first visit and was referred to substance abuse counseling. (J.A. Vol. Ill at 1903, 1939-40.) She did not complete the counseling program and returned for additional prenatal care three times, testing positive for cocaine each time. (J.A. Vol. Ill at 1901-02, 1907.) In March 1992, she arrived at the hospital in labor. (J.A. Vol. Ill at 1910-11.) She again tested positive for cocaine. (Id.) Her baby was born on March 10, 1992, and on March 12, 1992, she was arrested at the hospital. (Id.)
Darlene Nicholson, Caucasian, received regular prenatal care at MUSC. (J.A. Vol. I at 447-48, 450; Vol. Ill at 1717, 1724.) At her December 17, 1993 prenatal visit she tested positive for cocaine. (J.A. Vol. I at 452-53.) At that time, she was told that she must voluntarily admit herself to the MUSC psychiatric unit for substance abuse treatment or she would be arrested. (Id.) She entered the psychiatric unit and remained there until she was released after 30 days. (J.A. Vol. Ill at 1717.) She delivered her child at MUSC on February 21,1994. (J.A. Vol. I at 458.)
In none of these cases was a warrant obtained before the urine testing was done or before the results were turned over to the police and the plaintiffs were arrested. Furthermore, the consent forms signed by the plaintiffs did not advise them that their drug test results would be disclosed to the police. The majority excuses the lack of a warrant, or indeed any determination of probable cause, by relying on the “special needs” exception to the ordinary Fourth Amendment requirement that a warrant be obtained.
II.
The Supreme Court has held that where a Fourth Amendment intrusion serves special governmental needs, beyond the normal need for law enforcement, it is necessary to balance the individual’s privacy expectations against the Government’s interests to determine whether it is impractical to require a warrant or some level of individualized suspicion in the particular context.
National Treasury Employees Union v. Von Raab, 489 U.S. 656; 665-66, 109 S.Ct. 1384, 103 L.Ed.2d 685 (1989) (emphasis added). Similarly, the Court has instructed that
When such “special needs” — concerns other than crime detection — are alleged in justification of a Fourth Amendment intrusion, courts must undertake a context-specific inquiry, examining closely the competing private and public interests advanced by the parties.
Chandler v. Miller, 520 U.S. 305, 314, 117 S.Ct. 1295, 137 L.Ed.2d 513 (1997) (emphasis added). Several aspects of the “special needs” exception require careful analysis in the context of this case.
First, as the emphasized portions of the above quotations make clear, the “special needs” exception does not apply where the governmental intrusion is intended to be used for law enforcement purposes. In Von Raab, the issue was whether “it violates the Fourth Amendment for the United States Customs Service to require a urinalysis test from employees who seek transfer or promotion to certain positions.” 489 U.S. at 659, 109 S.Ct. 1384. The Supreme Court in that case held that the Fourth Amendment permitted the suspicionless testing of employees who applied for positions directly involving the use of firearms or the interdiction of illegal drugs. Id. at 679, 109 S.Ct. 1384. In reaching this conclusion, the Court applied a “special needs” analysis, balancing the individuals’ privacy interests against the non-law enforcement governmental interests served by the urinalysis policy. Significantly, in deciding to apply the “special needs” balancing test to the facts before it, the Court emphasized that “[i]t is clear that the Customs Service’s drug-testing program is not designed to serve the ordinary needs of law enforcement. Test results may not be used in a crimi*487nal prosecution of the employee without the employee’s consent.” Id. at 666, 109 S.Ct. 1384 (emphasis added). In fact, in none of the cases relied on by the majority, other than the sobriety checkpoint and probation supervision cases which will be addressed below, were the results of the drug tests or other searches intended for use in a criminal prosecution. See Vernonia Sch. Dist. v. Acton, 515 U.S. 646, 651, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995) (authorizing only certain school officials to have access to test results); Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 621 & n. 5, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989) (“While [the provision permitting drug testing of railroad personnel] might be read broadly to authorize the release of biological samples to law enforcement authorities, the record does not disclose that it was intended to be, or actually has been, so used.”); Yin v. State of California, 95 F.3d 864, 869, 873 (9th Cir.1996) (state employee required to submit to medical examination solely to determine her ability to perform normal work duties); Dimeo v. Griffin, 943 F.2d 679, 685 (7th Cir.1990) (en banc) (jockeys and other participants in horse racing required to undergo random drug tests as condition of occupational licen-sure). In sharp contrast, nine out of ten of the plaintiffs in this case were arrested based on the test results, and one avoided arrest only by committing herself to a psychiatric unit. Under these circumstances, I believe the “special needs” exception does not apply.
The majority cites Michigan Department of State Police v. Sitz, 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990), and Griffin v. Wisconsin, 483 U.S. 868, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987), for the proposition that the defendants’ intention to use the results of the drug tests as probable cause to arrest the plaintiffs in this case does not preclude application of the special needs balancing test.. In Sitz, however, the Supreme Court was careful to explain that the special needs exception applied only to the suspicionless “seizure,” that is, the initial stop of each motorist and the associated preliminary questioning and observation, 496 U.S. at 450-51, 110 S.Ct. 2481, which the Court characterized as only a “slight” intrusion. Id. at 451, 110 S.Ct. 2481. The Court specifically noted that the “[detention of particular motorists for more extensive field sobriety testing may require satisfaction of an individualized suspicion standard.” Id. at 451, 110 S.Ct. 2481 (citing United States v. Martinez-Fuerte, 428 U.S. 543, 559, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976)). The Sitz balancing test, which justifies the relatively slight intrusion of a checkpoint seizure, does not serve also to justify searches of the motorists’ persons or effects without consent or probable cause. See United States v. Ortiz, 422 U.S. 891, 896-97, 95 S.Ct. 2585, 45 L.Ed.2d 623 (1975). Griffin also is readily distinguishable. In that case, the Supreme Court upheld the validity of a warrantless search conducted by a state probation officer at the home of a criminal defendant on probation under a regulation which permitted such searches as long as the probation officer had “reasonable grounds” to. believe the probationer possessed contraband forbidden under the conditions of his probation. The Court noted that probation was a form of criminal sanction imposed after a finding of guilt, 483 U.S. at 874, 107 S.Ct. 3164, and supervision of probationers was a “ ‘special need’ of the State permitting a degree of impingement upon privacy that would not be constitutional if applied to the public at large.” Id. at 875, 107 S.Ct. 3164.
Accordingly, I believe the majority reads Sitz and Griffin too broadly in suggesting that the special needs exception can justify a suspicionless search of a member of the public intended to produce evidence for use in a criminal arrest.
In this case, .the MUSC policy was intended from its inception- to result in the arrest and possible prosecution of pregnant women who were patients at the state hospital. In all the other special *488needs cases cited by the majority, arrest was at most an incidental possibility and not a direct result of the warrantless Fourth Amendment intrusion sought to be justified. It is simply inconsistent with the record in this case to identify the drug testing imposed by MUSC as not serving normal law enforcement needs. I would find that the avowed and actual purpose of arresting patients who tested positive for cocaine, as well as the extensive involvement of law enforcement officials in designing and implementing the policy, preclude application of the special needs analysis in this case.
Even if I assume, however, that a special needs balancing test should be applied, and further assume that the governmental interest identified by the majority — i.e., the adverse effect of maternal cocaine use on the health of children exposed to cocaine in útero — is substantial, I believe that the policy fails the test of “effectiveness,” i.e., “[t]he degree to which the search advances the public interest.” See Sitz, 496 U.S. at 453, 110 S.Ct. 2481. It is undisputed that seven of the plaintiffs were arrested after giving birth (indeed, several were taken into custody at the hospital wearing only their hospital gowns), rather than during the prenatal period.4 By that time, any adverse effect of maternal cocaine use on the developing fetus had already occurred, and the arrest could only have had a punitive rather than a preventive purpose.
Nor is it correct to say that the degree of intrusion on the mother’s privacy was “minimal” simply because the test occurred in the context of a hospital examination. Unlike the policy in Von Raab, under the MUSC policy the test results are reported not simply to a licensed physician, but to law enforcement officials with no medical reason for receiving the information. Cf. Von Raab, 489 U.S. at 672 n. 2, 109 S.Ct. 1384 (noting as one of the procedures that minimized the intrusiveness of the drug-screening program that “an employee need not disclose personal medical information to the Government unless his test result is positive, and even then any such information is reported to a licensed physician”).
For all the above reasons, I agree with the trial court that the drug testing policy applied to the plaintiffs in this case violated the Fourth Amendment, in the absence of valid consent.
The district court also properly found that the various consent forms signed by the plaintiffs, which did not advise them that the drug test results would be disclosed to the police, did not alone establish valid consent. Accordingly, the court submitted this case to the jury on the issue of consent, and the jury returned a verdict in favor of the defendants. The plaintiffs moved for judgment under Fed.R.Civ. P.50(b), and the court denied the motion.
I disagree that the evidence presented at trial was sufficient to sustain the jury’s verdict. When considering a Rule 50(b) motion for judgment as a matter of law, the district court must view the evidence in the light most favorable to the non-moving party and then determine whether a reasonable jury could draw only one conclusion from the evidence. See Townley v. Norfolk & Western Ry. Co., 887 F.2d 498, 499 (4th Cir.1989). We review the district court’s ruling on a Rule 50(b) motion by applying the same standards de novo. Id. In addition to the consent forms, the defendants presented other evidence, such as letters that either accompanied the forms or were distributed after a positive test result, and a public service announcement issued by the Solicitor’s Office in 1990. The public service announcement indicated that pregnant women who tested positive for drug use could be subject to prosecution; however, it was seen by only two of the plaintiffs. (J.A. Vol. I *489at 374, 518-19.) The plaintiffs’ presumed familiarity with this information, even when combined with a general knowledge that use of cocaine is illegal, is not sufficient to establish the plaintiffs’ voluntary and knowing consent to the possible use against them in a criminal case of drug test results taken in the course of their pregnancy and labor. Cf. Von Raab, 489 U.S. at 666, 109 S.Ct. 1384 (positive test results “may not be used in a criminal prosecution without the employee’s consent”). I also question whether consent can be voluntary, in a constitutional sense, when given by an indigent, uninsured woman in labor, who is dependent on medical care provided by the state’s public hospital. If the special needs exception had been held not to apply, a. more thorough analysis of this issue would have been necessary.
III.
I agree with the majority’s analysis of the Title VI issue, except with regard to the availability of an equally effective alternative policy with a less discriminatory impact.5 The plaintiffs point out, correctly, that the urine tests being performed under the MUSC policy indicate a patient’s past use, not just of cocaine, but of other illegal drugs as well. (J.A. Vol. II at 1336-42.) Consequently, applying the policy to the past use of all illegal drugs, not just cocaine, as the plaintiffs suggested, would not have increased the cost of the testing. The district court’s finding that testing for all illegal drugs “would be prohibitively expensive,” therefore, is not supported by the record. In affirming the decision below, the majority states that the plaintiffs have not challenged the district court’s factual finding “that application of the policy — including its tracking and reporting requirements — to all drugs would have been prohibitively expensive.” The district court, however, made no such finding. In considering the alternative of focusing on all illegal drugs, not just cocaine, the court relied only on the cost of testing, not tracking or reporting, to reject that alternative.6 (J.A. Vol. TV at 2746). Since the plaintiffs have shown that their proposed alternative of applying the testing policy to past use of any illegal drug would not have resulted in any additional cost, the district court’s fact-finding on the issue of the cost of testing is clearly erroneous, and the plaintiffs have carried their burden of demonstrating the availability of an equally effective alternative with a less discriminatory impact.7 Accordingly, I would reverse the judgment in favor of the defendants on the Title VI claim and remand for consideration of injunctive relief.
IV.
In summary, I would reverse the district court on the Fourth Amendment and Title VI claims, and remand for consideration of appropriate relief. On these two issues, respectfully, I dissent.

. As set forth in greater detail below, seven of the plaintiffs were arrested after the birth of their children.


. In regard to the Title VI issue, it should be noted that the police department guidelines are not limited to cocaine only but refer to "illegal drugs” generally, which the guidelines define as "heroin, crack/cocaine, amphetamines, and any other drug illegally ingested by the patient that medical authorities deem a threat to the life and safety of the unborn child." (J.A. Vol. Ill at 1412.)


. Ms. Joseph is now deceased. She was described as "black” on her Charleston Police Department Incident Report. (J.A. Vol. Ill at 1655.)


. Moreover, several of the plaintiffs who were not arrested until after giving birth had tested positive for cocaine multiple times during the prenatal period when, according to the purported purpose of the policy, intervention was crucial.


. The appellants' brief challenges the factual findings of the district court concerning the cost of the testing program and the overall effectiveness of the policy. (Brief of Appellants at 49).


. Nor is any evidence on this issue apparent in the record, except for evidence suggesting that the Charleston Substance Abuse Clinic, not MUSC, would notify police regarding missed substance abuse appointments, (J.A. Vol. Ill at 1430), and that the Solicitor's Office would be responsible for tracking compliance, generally. (J.A. Vol. I at 610-11.)


.The plaintiffs have not shown that the district court erred in rejecting their second alternative, i.e., testing all maternity patients at MUSC.